Citation Nr: 0315555	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  00-04 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired, 
chronic psychiatric disorder, to include post-traumatic 
stress disorder (PTSD) and bipolar disorder.

2.  Entitlement to service connection for a back 
injury/condition.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to April 
1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 and March 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Portland, Oregon.  In the January 1999 rating 
decision, the RO denied entitlement to service connection for 
a psychiatric disorder to include manic/depressive or bipolar 
disorder.  The veteran perfected an appeal on that RO 
determination.  Although the RO in January 2000 and March 
2002 rating decisions denied service connection for PTSD and 
the veteran perfected an appeal on the denial in the March 
2002 rating decision, the issues are as stated on the title 
page.

In the March 2002 rating decision, the RO also denied service 
connection for a back condition.

In May 2001, the veteran provided oral testimony before a 
Decision Review Officer at a hearing held at the RO, a 
transcript of which has been associated with the claims file.  
In June 2003, the veteran failed to report for a hearing at 
the RO before a Veterans Law Judge for which he was given 
adequate notice.  See 38 C.F.R. § 19.76 (2002).  Therefore, 
no further development with regard to a hearing is necessary.


REMAND

This claim must be afforded expeditious treatment by the RO.  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

In March 1999, the RO received a notice of disagreement (NOD) 
on the RO's determination in the January 1999 rating decision 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  Where there has been an initial RO 
adjudication of a claim and a NOD as to its denial, the 
claimant is entitled to a statement of the case, and the RO's 
failure to issue a statement of the case is a procedural 
defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

Additionally, the notice of the March 2002 rating decision 
denying service connection for a back condition was sent the 
veteran on March 15, 2002, not April 12, 2002, as reported by 
the RO, which was the date of receipt of his notice of 
disagreement (NOD).  The statement of the case was sent to 
the veteran on July 3, 2002.  However, the RO did not receive 
a VA Form 9 from the veteran until April 2, 2003.  Therefore, 
the RO should consider whether a substantive appeal has been 
timely filed on that issue.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).
In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, 7305, 7316 (Fed. Cir. May 1, 
2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  Among other things, 
the CAFC held that providing a 30-day response period to 
provide information and identify evidence to substantiate a 
claim was contrary to 38 U.S.C.A. § 5103(b).

The RO did not provide the appellant a development letter 
consistent with the notice requirements of the VCAA, as 
clarified by Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
and Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, 7305, 7316 (Fed. Cir. May 1, 
2003).

The veteran's response to a development letter may generate 
additional development.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra and 
Disabled American Veterans, et al., 
supra.  The letter should specifically 
notify the claimant that he has one year 
to submit evidence.

3.  The RO should adjudicate whether a 
timely substantive appeal was filed on 
the issue of entitlement to service 
connection for a back injury/condition.  

4.  The RO should issue a statement of 
the case on the issue of whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to service 
connection for bilateral hearing loss.  
The veteran should be advised of the need 
to timely file a substantive appeal if he 
wishes appellate review.

5.  The RO should then conduct any 
necessary development brought about by 
the appellant's response, and issue a 
supplemental statement of the case, if 
necessary.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.



                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


